Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 1 of 19




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-24639-BLOOM/O’Sullivan

   TROY ANDERSEN,

             Plaintiff,
   v.

   ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
   _________________________________/

                     ORDER DENYING MOTION FOR SUMMARY JUDGMENT

             THIS CAUSE is before the Court on Defendant’s Motion for Summary Judgment, ECF

   No. [82] (the “Motion”). The Court has considered the Motion, all opposing and supporting

   submissions, the record in the case, the applicable law, and is otherwise fully advised. For the

   reasons that follow, the Motion is denied.

        I.       BACKGROUND AND UNDISPUTED FACTS

             This case arises out of injuries Plaintiff Troy Andersen (“Plaintiff”) sustained when he

   slipped and fell in water that came through the ceiling of his cabin suite while on Defendant Royal

   Caribbean’s (“Defendant”) cruise ship. The following facts are undisputed, unless otherwise

   indicated.

                     A. The Incident

             On November 17, 2018, at or about 2:30 p.m., Plaintiff, his wife, and daughter were in

   their two-level passenger cabin suite located on Deck 17 aboard Defendant’s cruise ship, the

   Harmony of the Seas. ECF No. [81] ¶ 1; ECF No. [90] ¶ 1; ECF No. [1] ¶¶ 8, 10; ECF No. [81-5]

   at 2; ECF No. [81-1] at 13, 17.] The following is Plaintiff’s account of the incident: Plaintiff and

   his wife were in the upstairs part of the suite, while his daughter, Gabby, was in the downstairs
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 2 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


   part of the suite. [Pl.’s Dep. at 65:7-20, ECF No. [81-1] at 17. 1 Gabby yelled, “Papa, there’s water

   pouring out of the ceiling.” Id. at 65:21-22. Plaintiff then “stood up and . . . looked over the balcony

   . . . and could see the water pouring out of the sprinkler” or something resembling a sprinkler on

   the lower part of the downstairs ceiling. Id. at 65:22–66:20. Plaintiff likened the leak to water

   coming out of a faucet. Id. at 66:21-23, 70:10-11.

           Upon seeing the water coming from the ceiling, Plaintiff immediately grabbed an eight- to

   ten-inch ice bucket and put it under the pouring water, then “dialed the number that’s on the phone

   for Guest Services.” Id. at 67:1-12, 77:14-18. Plaintiff called Guest Services twice. Id. at 68:5. The

   first time, the phone rang approximately eight times and there was no answer. Id. at 68:4-15.

   Plaintiff then hung up and immediately called Guest Services again—the phone rang five to eight

   times, then stopped, “like somebody picked up and just put [the phone] down or picked up [and]

   put [him] on hold.” Id. at 68:16-23.

           Throughout the course of the incident, Plaintiff walked from his suite to the Suite Lounge

   (located approximately 150 feet from his suite) and back three times. Id. at 59:13-15, 95:23-97:7.

   Because Guest Services was not responding to Plaintiff’s phone calls, he “immediately went down

   to the Suite Lounge” and “spoke with Oscar . . . the bartender in the Suite Lounge because there

   was nobody at the concierge desk.” Id. at 68:24-69:7. Plaintiff told Oscar about the water and

   Oscar told Plaintiff he would get help right away. Id. at 69:11-20. Plaintiff saw Oscar pick up the

   phone and call someone. Id. at 69:18-20.

           Plaintiff went back to his suite, where the ice bucket was overflowing with water. Id. at

   69:19-23. Plaintiff and Gabby “dumped the ice bucket” in the bathroom sink and “started laying



   1
     Defendant attaches Plaintiff’s deposition transcript to its Statement of Material Facts and copies
   and pastes portions of the transcript to its Statement of Material Facts. ECF No. [81] ¶ 3; ECF No.
   [81-1].


                                                      2
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 3 of 19

                                                          Case No. 19-cv-24639-BLOOM/O’Sullivan


   towels down.” Id. at 70:1-3, 75:6-8. Plaintiff, who was wearing canvas loafers with rubber soles,

   stepped on the wet towels as he was laying them down. Id. at 75:17–76:10. Plaintiff waited twenty-

   five minutes (during which time the ice bucket did not make a difference so he moved it and put a

   bathrobe in its place), then he and Gabby went to the Suite Lounge a second time to ask Oscar for

   help again. Id. at 76:14–76:13. On his second trip to the Suite Lounge, Plaintiff “[w]alked across

   the wet towels” as well as some tile flooring. Id. at 79:8–80:10. Plaintiff again asked Oscar for

   help, and Oscar said he would call maintenance again. Id. at 80:18–81:2. Plaintiff heard Oscar on

   the phone saying, “There’s a leak in the cabin and somebody needs to get up there.” Id. at 80:24-

   25. Oscar then told Plaintiff someone was on the way to his suite. Id. at 81:8.

          Plaintiff and Gabby went back to the suite. Id. at 81:16-18. The water was still coming

   down. Id. at 81:21. Plaintiff’s wife threw more towels down and laid them down to soak up the

   water. Id. at 81:22-24.

          Another twenty-five minutes passed with no assistance from Defendant. Id. at 82:3-8.

   Meanwhile, water “started pouring out of the vent directly in front of the bathroom door . . . like a

   shower . . . water was coming through . . . the vent cover.” Id. at 82:6–83:7. Plaintiff made another

   attempt to lay more towels down, then went back to the Suite Lounge a third time; he was able to

   walk around the shower-like water coming through the vent. Id. at 84:1-25. When he got to the

   Suite Lounge for the third time, Plaintiff told Oscar that it was getting worse, that no one had come,

   and that he needed help. Id. at 85:16-24. There were two other crewmembers, who Plaintiff

   believed to work for the Suite Lounge restaurant, standing with Oscar. Id. at 86:2-5. Oscar

   appeared to pick up the phone and make another call. Id. at 86:7-9. One of the other crewmembers

   went to the kitchen and returned with another crewmember, a man who wore a suit. Id. at 86:10-

   13. The suit-wearing crewmember walked down to the suite with Plaintiff, looked into the suite,




                                                     3
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 4 of 19

                                                            Case No. 19-cv-24639-BLOOM/O’Sullivan


   and saw the water coming out of the ceiling. Id. at 87:9-11. The suit-wearing crewmember then

   got on his radio and said, “Someone needs to get up to the room – the 17th floor.” Id. at 87:13-25.

   The suit-wearing crewmember then left Plaintiff’s suite without saying or doing anything else. Id.

           Plaintiff then went back inside the suite. Id. at 88:1-2. Gabby expressed concern that her

   clothes and suitcases were about to be destroyed from the spreading water, so Plaintiff decided to

   step across the room to “grab her stuff.” Id. at 88:14-18. Water was still coming out of the vent at

   this point. Id. at 112:8-12. Plaintiff pushed some of the towels, which he had laid down to soak up

   the water, toward the bathroom. Id. at 88:19-22. Plaintiff bent over and grabbed some of Gabby’s

   belongings, then turned. Id. at 88:23-24. As soon as Plaintiff turned, his right foot slipped and went

   right under the bathroom door and got jammed between the floor and the door, causing him to fall

   backwards in the hallway toward the bathroom. Id. at 89:1-5. The water had been leaking in the

   suite for “at least one hour” prior to Plaintiff’s fall. Id. at 190:25–191:8.

           As a result of the incident, Plaintiff sustained the following injuries: a torn right bicep, torn

   right ankle ligaments, and nerve damage to his right leg between his knee and ankle. Id. at 27:13–

   28:11, 31:15-21. He has no feeling on part of his right foot, as well as numbness going up and

   down the side of this right leg. Id. at 32:5-25. Plaintiff has undergone three surgeries: one to

   reattach his bicep to his labrum, and two on his ankle and leg. Id. at 35:1-7, 37:1-6, 40:14-20.]

                   B. Vinyl Tile Floor

           The floor on which Plaintiff fell is Luvanto FR Marine Luxury Vinyl Tile, manufactured

   by Ovation Interior Flooring Design Limited. ECF No. [81] ¶ 5; ECF No. [90] ¶ 5; ECF No. [81-

   3] at 11; ECF No. [81-4] at 6; ECF No. [81-2] (photograph of floor in suite). There is no evidence

   of prior slip and fall incidents on Luvanto FR Marine luxury flooring in Defendant’s fleet of

   vessels. ECF No. [81] ¶ 6; ECF No. [90] ¶ 6.




                                                      4
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 5 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


          Plaintiff’s flooring expert, Srinivas Kadiyala, Ph.D. (“Dr. Kadiyala”), an engineer and

   certified tribometrist, conducted two inspections: first of commercially available Luvanto FR

   Marine Luxury Vinyl Tile, and then of the suite where the incident occurred. ECF No. [81-4] (Dr.

   Kadiyala’s 11/11/20 Rule 26(a)(2)(B) report, made after he was denied access to the vessel due to

   COVID-19); ECF No. [81-5] (Dr. Kadiyala’s 02/26/21 supplemental report, made after he

   inspected the vessel in person). Dr. Kadiyala tested the slip resistance of the vinyl tile floor in the

   suite. ECF No. [81-5] ¶¶ 9–12; ECF No. [81-4] ¶ 29. He reported that:

          Slip resistance is not an observable condition, therefore whether a surface is visibly
          wet or not does not indicate the relative slip resistance. Required Coefficient of
          Friction (RCOF) is defined as the minimum coefficient of friction required by a
          pedestrian to ambulate without slipping and is different from the Available
          Coefficient of Friction (ACOF) offered by walking surface. If the available
          Coefficient of Friction at the surface exceeds the Required Coefficient of Friction,
          no slip will occur. However, if there is insufficient available Coefficient of Friction,
          a slip will more likely occur. It is well understood in human study of slip (Exhibit
          3 – No. 20) that there is wide intersubject variability in utilized COF values which
          suggests that minimum threshold levels used to define “safe” walkway surfaces
          should consider not only average utilized COF values, but also the range of values
          used by individual subjects. . . . A walkway surface is considered safe when the
          [ACOF] of the walkway surface is greater than the [RCOF] of the pedestrian
          ambulating on the walkway surface under the prevailing conditions.

   ECF No. [81-4] ¶¶ 29-30 (emphasis in original).]

          According to Dr. Kadiyala, to meet industry safety standards, “walking surfaces shall have

   a nonskid surface sufficient to provide a coefficient of friction (COF) of 0.6 or higher measured

   when the surface is wet.” ECF No. [81-4] ¶ 40 (citing ASTM F1166-07 (Reapproved 2013),

   Standard Practice for Human Engineering Design for Marine Systems, Equipment, and Facilities,

   Section 11.12.1.2) (emphasis added). Dr. Kadiyala’s test measured a “wet slip index was 0.43-

   0.64.” ECF No. [81-5] ¶ 11 (emphasis added).] “In the presence of water, some measured locations

   demonstrate a significant drop in slip resistance (~29%) whereas in other areas there was no change

   in slip resistance.” Id. ¶ 12. As such, Dr. Kadiyala opined that the vinyl tile flooring in Plaintiff’s



                                                     5
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 6 of 19

                                                          Case No. 19-cv-24639-BLOOM/O’Sullivan


   suite fails to meet minimum safety criteria for slip resistance and that “the proximate cause of

   [Plaintiff’s] slip and fall was the failure to maintain a slip-resistant walking surface under

   reasonably foreseeable conditions.” ECF No. [81-4] ¶¶ 40, 71, 84, 85; ECF No. [81-5] ¶ 17.

                    C. Defendant’s HVAC System

          Defendant’s official position is that a clogged drain in the suite’s heating, ventilation, and

   air conditioning (HVAC) system caused the leak. ECF No. [90] ¶ 19; ECF No. [92] ¶ 19.]

   Defendant provides air conditioning (“a/c”) in each cabin on all ships in its fleet and is solely

   responsible for maintaining its HVAC system. ECF No. [90] ¶¶ 10, 11; ECF No. [92] ¶¶ 10, 11.

   Clogged HVAC unit issues sometimes occur in the Oasis class of vessels (the class of vessels to

   which the Harmony of the Seas belongs). ECF No. [90] ¶ 18; ECF No. [92] ¶ 18. Defendant’s

   corporate representative, Kjell Larsen (“Larsen”), testified that the rule onboard the vessel is to

   respond to any passenger maintenance complaint with respect to an a/c as quickly as possible or

   within a half-hour, depending how busy the maintenance workers are. ECF No. [90] ¶ 23; ECF

   No. [92] ¶ 23. According to Larsen, if flooding is present, “then you have to send somebody

   immediately.” ECF No. [90] ¶ 24; ECF No. [92] ¶ 24.

          An overflowing drip pan indicates that the a/c drain is clogged up. ECF No.[90] ¶ 26; ECF

   No. [92] ¶ 26. Defendant does not use biocides to help prevent a/c unit pipes from clogging. ECF

   No. [90] ¶ 30; ECF No. [92] ¶ 30] There are two factors that lead to increased humidity (and thus

   an increased chance of clogs and leaks) in the Loft Suites such as Plaintiff’s suite: the presence of

   a shower in the bathroom near the a/c vent in the hallway; and the fact that the suites have outdoor

   balconies and the doors are often left open, introducing more humidity. ECF No. [90] ¶ 31; ECF

   No. [92] ¶ 31.




                                                    6
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 7 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


          Plaintiff contends, based on the opinion of his HVAC expert, mechanical engineer Rene I.

   Basulto (“Basulto”), that Defendant’s a/c maintenance protocol violates standards established by

   the Building Owners and Management Association International (“BOMA”), whose standards

   apply to the Harmony of the Seas. ECF No. [90] ¶ 32; ECF No.[92] ¶ 32; ECF No. [87-3] at 4.

   According to Basulto: (1) BOMA standards require the condensate drain to be checked and flushed

   with biocide quarterly; (2) Defendant’s a/c maintenance system is comprised solely of changing

   the a/c filters on a quarterly basis; (3) Defendant did not blow out the a/c pipe on a quarterly basis;

   (4) Defendant did not clean the drain pan or use biocide; and (5) the more humid the environment,

   the more condensate the a/c system generates, leading to more biological growth in the pan and

   a/c system. ECF No. [90] ¶¶ 33-39; ECF No. [92] ¶¶ 33-39. Defendant disputes Basulto’s opinion,

   “which is rebutted by Defendant’s expert.” Id.

                  D. Procedural Background

          Plaintiff filed suit on November 8, 2019 for “negligent maintenance and selection of

   flooring” (Count I) and “negligence: failure to reasonably and properly warn” (Count II). ECF No.

   [1] ¶¶ 15-39. In the instant Motion, Defendant argues it is entitled to summary judgment because

   (1) the wet floor was open and obvious, negating Defendant’s duty to warn; (2) Defendant was not

   on notice that the wet floor was unreasonably slippery; and (3) there is no evidence that the floor

   was negligently maintained or selected. ECF No. [82]. Plaintiff contends that Defendant is

   negligent for maintaining slippery tile floors in its suite cabins, maintaining a dangerous air

   conditioning maintenance program, and ignoring actual notice of the leaking water in Plaintiff’s

   suite for over an hour. ECF No. [89]. The Motion is ripe for disposition.




                                                     7
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 8 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


     II.     LEGAL STANDARD

           A court may grant a motion for summary judgment “if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a). The parties may support their positions by citations to materials in the record,

   including, among other things, depositions, documents, affidavits, or declarations. Fed. R. Civ. P.

   56(c). An issue is genuine if “a reasonable trier of fact could return judgment for the non-moving

   party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008)

   (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 91 L. Ed. 2d 202

   (1986)). A fact is material if it “might affect the outcome of the suit under the governing law.” Id.

   (quoting Anderson, 477 U.S. at 247-48).

           A court views the facts in the light most favorable to the non-moving party, draws “all

   reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility

   determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,

   934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Mia. Beach, 707 F.3d 1244,

   1252 (11th Cir. 2013)). “The mere existence of a scintilla of evidence in support of the [non-

   moving party’s] position will be insufficient; there must be evidence on which a jury could

   reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252. “If more than one

   inference could be construed from the facts by a reasonable fact finder, and that inference

   introduces a genuine issue of material fact, then the district court should not grant summary

   judgment.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990).

           Initially, the moving party bears the “responsibility of informing the . . . court of the basis

   for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes




                                                     8
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 9 of 19

                                                         Case No. 19-cv-24639-BLOOM/O’Sullivan


   demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

   317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see also Shiver v. Chertoff, 549 F.3d 1342,

   1343 (11th Cir. 2008). If a movant satisfies this burden, “the nonmoving party ‘must do more than

   simply show that there is some metaphysical doubt as to the material facts.’” Ray v. Equifax Info.

   Servs., LLC, 327 F. App’x 819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co. v. Zenith

   Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 89 L. Ed. 2d 538 (1986)). Instead, “the non-

   moving party ‘must make a sufficient showing on each essential element of the case for which he

   has the burden of proof.’” Id. (quoting Celotex Corp., 477 U.S. at 322). The non-moving party

   must produce evidence, going beyond the pleadings, and by its own affidavits, or by depositions,

   answers to interrogatories, and admissions on file, designating specific facts to suggest that a

   reasonable jury could find in the non-moving party’s favor. Shiver, 549 F.3d at 1343. Yet, even

   where a non-movant neglects to submit any alleged material facts in dispute, a court must still be

   satisfied that the evidence in the record supports the uncontroverted material facts proposed by the

   movant before granting summary judgment. Reese v. Herbert, 527 F.3d 1253, 1268-69, 1272 (11th

   Cir. 2008). Indeed, even “where the parties agree on the basic facts, but disagree about the factual

   inferences that should be drawn from those facts,” summary judgment may be inappropriate.

   Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

          In resolving the issues presented under Rule 56, “the court may not weigh conflicting

   evidence to resolve disputed factual issues; if a genuine dispute is found, summary judgment must

   be denied.” Carlin Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

   Moreover, summary judgment is inappropriate where the Court would be required to weigh

   conflicting renditions of material fact or determine witness credibility. See, e.g., Hairston v.

   Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993); Mize v. Jefferson City Bd. of Educ.,




                                                    9
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 10 of 19

                                                              Case No. 19-cv-24639-BLOOM/O’Sullivan


   93 F.3d 739, 742 (11th Cir. 1996) (“It is not the court’s role to weigh conflicting evidence or to

   make credibility determinations; the non-movant's evidence is to be accepted for purposes of

   summary judgment.”); Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012).

     III.     DISCUSSION

                     A. Maritime Law Principles

            “Federal maritime law applies to actions arising from the alleged torts committed about a

   ship sailing in navigable waters.” Smith v. Royal Caribbean Cruises, Ltd., 620 F. App’x 727, 729

   (11th Cir. 2015) (citation omitted). “In analyzing a maritime tort case, we rely on general principles

   of negligence law.” Daigle v. Point Landing, Inc., 616 F.2d 825, 827 (5th Cir. 1980). Accordingly,

   to establish a maritime negligence claim, a plaintiff must show that:

            (1)   the defendant had a duty to protect the plaintiff from a particular injury;
            (2)   that defendant breached that duty;
            (3)   the breach actually and proximately caused the plaintiff’s injury; and
            (4)   that plaintiff suffered actual harm.

   Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012) (citations omitted). “Each

   element is essential to Plaintiff’s negligence claim and Plaintiff cannot rest on the allegations of

   her complaint in making a sufficient showing on each element for the purposes of defeating

   summary judgment.” Isbell v. Carnival Corp., 462 F. Supp. 2d 1232, 1236–37 (S.D. Fla. 2006).

            “A cruise-ship operator ‘is not liable to passengers as an insurer, but only for its

   negligence.’ The mere fact of an accident causing injury is insufficient to establish that a dangerous

   condition existed.” D’Antonio v. Royal Caribbean Cruise Line, Ltd., 785 F. App’x 794, 796-97

   (11th Cir. 2019) (quoting Keefe, 867 F.2d at 1322). Rather, “[u]nder maritime law, the owner of a

   ship in navigable waters owes passengers a duty of reasonable care under the circumstances.”

   Sorrels v. NCL (Bah.) Ltd., 796 F.3d 1275, 1279 (11th Cir. 2015). “In other words, a cruise ship

   operator’s duty is to shield passengers from known dangers (and from dangers that should be



                                                       10
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 11 of 19

                                                         Case No. 19-cv-24639-BLOOM/O’Sullivan


   known), whether by eliminating the risk or warning of it.” Tesoriero v. Carnival Corp., 965 F.3d

   1170, 1178 (11th Cir. 2020). Thus, a cruise-ship operator’s liability often “hinges on whether it

   knew or should have known about the dangerous condition.” Guevara v. NCL (Bahamas) Ltd., 920

   F.3d 710, 720 (11th Cir. 2019).

                  B. Negligent Failure to Warn (Count II)

          Defendant’s argument in favor of summary judgment on Count II is two-fold: first, because

   the wet floor was open and obvious, Defendant did not have a duty to warn Plaintiff that the floor

   would become slippery when wet; and second, Defendant was not on notice that the floor was

   unreasonably slippery when wet.

                          i. There is Evidence that the Dangerous Condition was not Open and
                             Obvious.

          “The duty to warn in the maritime tort context extends to only known dangers which are

   not apparent or obvious.” Smith v. Royal Caribbean Cruises, Ltd., 620 F. App’x 727, 730 (11th

   Cir. 2015). Open and obvious conditions are “discernable through common sense and the ordinary

   use of eyesight.” Lancaster v. Carnival Corp., 85 F. Supp. 3d 1341, 1344 (S.D. Fla. 2015); see

   also Smith, 620 F. App’x at 727, 730 (defendant did not have a duty to warn plaintiff not to swim

   in murky green pool water because the danger was open and obvious); Aponte v. Royal Caribbean

   Cruise Lines Ltd., 739 F. App’x 531, 537 (11th Cir. 2018) (reversing district court’s finding that a

   puddle of soap in a bathroom was open and obvious because plaintiff’s testimony that the puddle

   was “clearish” and that he did not see the puddle presented a genuine issue of material fact; “the

   fact that the puddle of soap was capable of being observed does not necessarily make it open and

   obvious to a reasonable person”). The alleged open and obvious nature of a condition is assessed

   based on “what an objectively reasonable person would observe” under the circumstances and thus




                                                   11
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 12 of 19

                                                          Case No. 19-cv-24639-BLOOM/O’Sullivan


   is ordinarily a question of fact. Carroll v. Carnival Corp., 955 F.3d 1260, 1264 n.1 (11th Cir. 2020)

   (citing Horne v. Carnival Corp., 741 F. App’x 607, 609 (11th Cir. 2018)).

          The dangerous condition at issue is the slipperiness of the vinyl tile floor in the hallway of

   Plaintiff’s suite when wet. ECF No. [89] at 8-11; see also ECF No. [1] ¶ 29. The issue is “whether

   a reasonable person would have observed the [vinyl tile floor’s] wetness and appreciated its

   resultant slickness.” Frasca v. NCL (Bahamas) Ltd., 654 F. App’x 949, 952 (11th Cir. 2016)

   (emphasis added).

          Defendant argues that the wet floor was open and obvious to Plaintiff because Plaintiff

   notified Defendant of the water, placed a bucket down to collect the water and, when that

   overflowed, he placed towels down. When the towels and the soles of his feet, he decided to walk

   in the area. ECF No. [82] at 4-5. Further, Defendant contends, Dr. Kadiyala’s opinion that the

   vinyl tile floor’s COF range was between 0.43 and 0.64 does not satisfy Plaintiff’s burden of

   establishing that the floor was insufficient, with insufficient meaning a COF range of below 0.6.2

   ECF No. [82] at 5-6; ECF No. [81-4] ¶ 40. Defendant’s argument fails because there is evidence

   that the slipperiness of the floor was unreasonable and was not open and obvious.

          The Eleventh Circuit’s opinion in Frasca v. NCL (Bahamas) Ltd., 654 F. App’x 949, 952–

   53 (11th Cir. 2016) is instructive. The court in Frasca reversed the district court’s grant of

   summary judgment in favor of the defendant because there were genuine issues of material fact as



   2
      “In slip and fall cases involving an allegedly dangerous or defective surface, the question of
   liability sometime turns on (or is at least informed by) the surface’s coefficient of friction (COF),
   which is in layman’s terms, ‘the degree of slip resistance.’” Sorrels v. NCL (Bahamas) Ltd., 796
   F.3d 1275, 1278–79 (11th Cir. 2015) (quoting Mihailovich v. Laatsch, 359 F.3d 892, 896, 921, n.2
   (7th Cir. 2004)). In Sorrels, the Eleventh Circuit relied upon the Shorter Oxford English Dictionary
   definition of coefficient of friction as “the ratio between the force necessary to move one surface
   horizontally over another and the normal force each surface exerts on the other.” Id. at 1279. Thus,
   whenever there are allegations of a dangerous or defective surface, the COF, or slip resistance, test
   explains the movement of one condition (i.e., water) over another condition, (i.e., a slippery floor).


                                                    12
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 13 of 19

                                                            Case No. 19-cv-24639-BLOOM/O’Sullivan


   to the unreasonable slipperiness of a wet deck. Id. There, the plaintiff, a cruise ship passenger who

   slipped and fell in a puddle on an outdoor deck, observed that the well-lit deck was “wet and shiny”

   with “puddles of water” on its surface. Id. at 952. The district court concluded that based on those

   conditions, a reasonable person would have observed the deck to be slicker than usual. Id. But the

   district court failed to appreciate the plaintiff’s expert’s report:

           Importantly, however, Plaintiff introduced an expert’s report suggesting that the
           deck in question is unreasonably slippery when wet. The report suggests that a
           reasonable person would have known that the deck would be slippery, but not as
           slippery as it actually was. A jury could credit the expert’s testimony and conclude
           that the deck’s visible wetness and the weather conditions would not alert a
           reasonable observer to the extent of the deck’s slipperiness. . . . Given these facts,
           a reasonable jury could conclude that the degree of slipperiness on the deck was
           not open and obvious. Thus, Plaintiff has raised a genuine issue of material fact as
           to that issue.

   Id. at 952-53; see also Petersen v. NCL (Bahamas) Ltd., 748 F. App’x 246, 250-51 (11th Cir. 2018)

   (reversing summary judgment for cruise ship in slip and fall case and holding that “although the

   wetness of the deck was open and obvious, the unreasonably slippery state of the deck may not

   have been open and obvious to a reasonable person”).

           Here, while the wetness of the floor may have been open and obvious to Plaintiff, there is

   evidence that the slipperiness of the floor was both unreasonable and not open and obvious. Id.;

   Frasca, 654 F. App’x at 952-53. Wetness is not the same thing as unreasonable slipperiness,

   despite Defendant’s apparent argument to the contrary. ECF No. [82] at 4-5. As in Frasca, the

   factfinder could credit Dr. Kadiyala’s expert opinion that the vinyl tile floor in Plaintiff’s suite was

   unreasonably slippery when wet, such that the danger was not open and obvious to a reasonable

   person. Dr. Kadiyala’s test measured a “wet slip index [of] 0.43-0.64,” which is below the 0.60

   maritime minimum safety threshold, with a “significant drop in slip resistance [in some areas and]

   no change in slip resistance” in others. ECF No. [81-5] ¶¶ 11, 12; ECF No. [81-4] ¶ 40. Further,




                                                      13
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 14 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


   Dr. Kadiyala reported that “slip resistance is not an observable condition, therefore whether a

   surface is visibly wet or not does not indicate the relative slip resistance.” ECF No. [81-4] ¶ 29.

           Defendant asserts that because the area tested had a range of 0.43 to 0.64, and because 0.64

   is greater than 0.60, there is no evidence to support the allegation that the floor is unreasonably

   slippery. ECF No. [82] at 5. However, Dr. Kadiyala opined that the lack of “uniform slip resistance

   fails to meet specific minimum safety criteria,” ECF No. [81-4] ¶ 84, and that the wide COF range

   itself is dangerous and not obvious:

           The exemplar flooring material as tested is particularly hazardous due to the failure
           to provide a uniform slip-resistance walking surface under foreseeable conditions
           of use. The hazard is not readily apparent especially to the cruise passengers
           walking around the hallway of the subject Crown Loft Suite area due to:
           (a) competition for attention from the primary task of trying to save their belongings
           from getting wet from a leak in their room.
           (b) the difference in slip resistance characteristics between adjacent wet and dry
           walkway flooring surface made from the same material.

   ECF No. [81-4] ¶ 68. Further, Dr. Kadiyala opined, “Although it is possible that a wet appearance

   of the flooring may be visible to pedestrians, the non-uniform variation of slip-resistance of the

   subject dark colored flooring surfaces is not a visible characteristic and increases the risk of slip

   and fall incidents. Id. ¶ 83.

           Accordingly, Dr. Kadiyala’s opinions and data raise a genuine issue of material fact as to

   whether the vinyl tile floor was unreasonably slippery such that it was not open and obvious to a

   reasonable person.

                           ii. Notice

           “Regarding the breach element, ‘the benchmark against which a shipowner’s behavior

   must be measured is ordinary reasonable care under the circumstances, a standard which requires,

   as a prerequisite to imposing liability, that the carrier have had actual or constructive notice of the

   risk-creating condition . . . .’” Frasca, 654 F. App’x at 952 (quoting Keefe v. Bahama Cruise Line,



                                                     14
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 15 of 19

                                                             Case No. 19-cv-24639-BLOOM/O’Sullivan


   Inc., 867 F.2d 1318, 1322 (11th Cir. 1989)). “[A] cruise ship operator’s liability hinges on whether

   it knew or should have known about the dangerous condition.” Guevara v. NCL (Bahamas) Ltd.,

   920 F.3d 710, 721 (11th Cir. 2019) (citation and quotation marks omitted). “Knowledge that the

   condition exists is not sufficient, the defendant must also know that the condition is dangerous.

   We cannot automatically impute awareness of the danger just because the defendant created the

   condition.” Malley v. Royal Caribbean Cruises Ltd., 713 F. App’x 905, 908 (11th Cir. 2017).

           Defendant argues that there is no evidence it had actual or constructive notice that “the

   floor itself was dangerous” or “that the floor was unreasonably slippery” because: (1) there is no

   evidence of prior slip and falls in Plaintiff’s suite, (2) there is no evidence of prior slip and falls on

   Luvanto FR Marine luxury flooring in Defendant’s fleet, and (3) there is no evidence that

   Defendant knew that the vinyl tile floor in Plaintiff’s suite was unreasonably slippery. ECF No.[82]

   at 6.

           Defendant admits it had actual notice of the water leak from Plaintiff’s suite. ECF No. [90]

   ¶ 17; ECF No. [92] ¶ 17. The issue is whether Defendant knew or should have known that water

   would cause the vinyl tile floor to become unreasonably slippery and dangerous.

           Defendant’s arguments that, because there were no prior similar incidents, it did not know

   and should not have known that the vinyl tile floor would become unreasonably slippery when

   wet, is unavailing. The Eleventh Circuit has made clear that there are other available sources of

   constructive notice evidence besides prior similar incidents. See, e.g., Jones v. Otis Elevator Co.,

   861 F.2d 655, 661-62 (11th Cir. 1988) (“We have held that ‘evidence of similar accidents might

   be relevant to the defendant’s notice . . . .”); see also Thomas v. NCL (Bahamas), Ltd., 203 F. Supp.

   3d 1189, 1192-93 (S.D. Fla. 2016). “A maritime plaintiff can establish constructive notice with

   evidence that the defective condition existed for a sufficient period of time to invite corrective




                                                      15
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 16 of 19

                                                          Case No. 19-cv-24639-BLOOM/O’Sullivan


   measures.” Guevara, 920 F.3d at 721 (citation omitted); see also Plott v. NCL Am., LLC, 786 F.

   App’x 199, 200 (11th Cir. 2019). Plott involved a passenger’s slip and fall in a puddle on a

   staircase on the defendant’s cruise ship. 786 F. App’x at 201. The Eleventh Circuit in Plott held

   that the district court erred in granting summary judgment because genuine issues of material fact

   remained as to whether the defendant had notice that the floor where the accident occurred was

   wet. Id. at 202-03. “[A] reasonable factfinder could conclude that [nearby] crewmembers knew or

   should have known about the . . . wet floor and should have either removed he hazard or warned

   [plaintiff] of it.” Id. at 203. Similarly, here, a reasonable factfinder could conclude that the suit-

   wearing crewmember who observed the water pouring from the ceiling and wet towels on the floor

   in Plaintiff’s suite, made a call, then left the suite without saying anything should have warned

   Plaintiff to step away from the water. Pl. Dep. at 87:9–25. A reasonable factfinder might also

   conclude that Plaintiff’s three requests for help from Oscar should have led Oscar or another

   crewmember to warn Plaintiff to leave the wet area.

          In addition, evidence that an allegedly dangerous condition failed to comply with industry

   safety standards, together with other evidence of notice, can be used to establish constructive

   notice. See Bunch v. Carnival Corp., 825 F. App’x 713, 715-16 (11th Cir. 2020); see also Sorrels,

   796 F.3d at 1282 (citing ASTM F1166-07, the regulation that Dr. Kadiyala relies upon, and stating

   that “evidence of custom within a particular industry, group, or organization is admissible as

   bearing on the standard of care in determining negligence . . . Compliance or noncompliance with

   such custom, though not conclusive on the issue of negligence, is one of the factors the trier of fact

   may consider in applying the standard of care.”) (citation and internal quotation marks omitted).

   Here, Dr. Kadiyala opined that the suite’s vinyl tile flooring did not comport with industry safety

   standards. ECF No. [81-4] ¶ 40; ECF No. [81-5] ¶ 11. In addition, Basulto (Plaintiff’s HVAC




                                                    16
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 17 of 19

                                                           Case No. 19-cv-24639-BLOOM/O’Sullivan


   expert) opined that Defendant’s a/c maintenance protocol violates industry standards. ECF No.

   [90] ¶ 32; ECF No. [92] ¶ 32; ECF No. [87-3] at 4. A reasonable factfinder might conclude that

   evidence of Defendant’s non-compliance with HVAC industry standards, evidence of Defendant’s

   non-compliance with industry standards relating to its vinyl tile floors, and the fact that the leaking

   water existed for approximately one hour and multiple crewmembers knew about it, should have

   put Defendant on constructive notice of the risk-creating condition (i.e., that the vinyl tile floors

   would become unreasonably slippery when wet).

          In sum, there is a genuine dispute of material fact as to notice. Therefore, the Court cannot

   conclude as a matter of law that Defendant was not on notice of the dangerous condition. Summary

   judgment on Count II is denied.

                  C. Negligent Maintenance and Selection of Flooring (Count I)

          As to Count I, Plaintiff’s Complaint alleges that Defendant negligently failed to clean and

   maintain safe flooring despite having approximately one hour to address the hazard, negligently

   selected the flooring because it is not sufficiently slip resistant, and negligently failed to maintain

   the HVAC system in Plaintiff’s suite. ECF No. [1] ¶ 26]. However, Plaintiff’s later briefing appears

   to abandon these conflated theories3 and simply argues that Defendant is liable for negligently

   maintaining the flooring. ECF No. [89] at 11-16. Defendant asks the Court to grant summary

   judgment on Count I because Dr. Kadiyala provides no opinion on the maintenance of the floor,

   and simply opines that the floor was unfit for its intended purpose based on the COF test he

   performed. ECF No. [82] at 8-9. Defendant’s argument fails.




   3
     Plaintiff improperly conflates a negligent maintenance claim with a negligent selection claim.
   See Frasca, 654 F. App’x at 955 n.8. “The evidence needed to prevail under these theories is
   different, as is the evidence necessary to withstand summary judgment.” Id.


                                                     17
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 18 of 19

                                                          Case No. 19-cv-24639-BLOOM/O’Sullivan


          With respect to a negligent maintenance claim, the “shipowner may still be liable for

   maintaining a dangerous condition even if the danger was obvious.” Amy v. Carnival Corp., 961

   F.3d 1303, 1308 (11th Cir. 2020). But for the plaintiff to prevail, notice that the shipowner was

   aware of should have been aware of the dangerous condition is still required. Id. (recognizing that

   notice is material to both negligent maintenance and failure to warn claims); Guevara, 920 F.3d at

   723 (affirming district court’s grant of summary judgment in favor of cruise line because there was

   no evidence of constructive notice in the form of passenger complaints or reported issues about

   the relevant lighting, and plaintiff failed to make a sufficient showing that the dangerous condition

   was present long enough to invite corrective measures).

          For the reasons explained supra, there is a genuine issue of material fact as to whether

   Defendant was on notice of the dangerous condition of the floor. Moreover, the Eleventh Circuit

   has determined that summary judgment is improper on negligent maintenance theories where the

   district court fails to take into account expert testimony that the cruise line’s maintenance of a

   particular condition violated industry standards. Carroll, 955 F.3d at 1269-70 (reversing district

   court’s grant of summary judgment because the court failed to consider an expert opinion

   regarding ADA standards in determining whether the defendant negligently maintained an unsafe

   walkway); Sorrels, 796 F.3d at 1282-83. The record evidence includes Basulto’s expert opinion

   that Defendant did not comply with industry standards in maintaining the HVAC system, which

   may have caused the a/c to become clogged and water to leak onto the floor. ECF No. [90] ¶¶ 33-

   39; ECF No. [92] ¶¶ 33-39; ECF No. [87-3] at 4; ECF No. [90] ¶ 19; ECF No. [92] ¶ 19. In

   addition, Defendant’s Motion fails to consider that Defendant failed to respond to multiple pleas

   for help about the leaking water for approximately an hour. ECF No. [89] at 16. Accordingly,

   summary judgment as to Count I is denied.




                                                    18
Case 1:19-cv-24639-PAS Document 118 Entered on FLSD Docket 06/14/2021 Page 19 of 19

                                                         Case No. 19-cv-24639-BLOOM/O’Sullivan


      IV.       CONCLUSION

            Accordingly, viewing the evidence in the light most favorable to Plaintiff, it is ORDERED

   AND ADJUDGED that Defendant’s Motion, ECF No. [82], is DENIED.

            DONE AND ORDERED in Chambers at Miami, Florida, on June 14, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




                                                   19
